543 So. 2d 399 (1989)
STATE of Florida, Appellant,
v.
Raymond Louis SCARANTINO, Appellee.
No. 88-0478.
District Court of Appeal of Florida, Fourth District.
May 17, 1989.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Carolyn V. McCann, Asst. Atty. Gen., West Palm Beach, for appellant.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellee.
LETTS, Judge.
The defendant was sentenced to ninety days in the county jail and adjudication was withheld. This was improper and we reverse.
Under Florida Rule of Criminal Procedure 3.670 and Thomas v. State, 356 So. 2d 846 (Fla. 4th DCA 1978), adjudication cannot be withheld if a jail term is imposed. However, adjudication can be withheld if the defendant is put on probation rather than incarcerated. See State v. Seward, 543 So. 2d 398 (Fla. 4th DCA 1989).
Accordingly, we reverse. We remand for further proceedings not inconsistent herewith.
REVERSED AND REMANDED.
DELL and GUNTHER, JJ., concur.